Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Applicant' s arguments, see pages 8-15, filed April 08, 2021, with respect to
claims 1, 14, and 19 Kasai (U.S. 2013/0063121) in view of Futrell et al. (U.S. 2019/0199225) that comparators Comp1 and Comp2 do not compare a difference of a first reference voltage or an output voltage and a node voltage to a corresponding one of first and second threshold voltages, as recited in Applicant's claim 1 since comparator Comp1 and Comp2 receives two inputs, VREF2 and Vd2, not three inputs, like in Applicant's FIG. 1 in have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a circuit configured to detect an open circuit or a short circuit in a switched-mode DC-DC converter having a switching regulator regardless of a direction of a load current, the circuit comprising: a first voltage detector circuit coupled across a first transistor, the first voltage detector circuit including a first output and configured to compare a difference of a first reference voltage or an output voltage and a node voltage to a corresponding one controller is configured to detect an open circuit or a short circuit in at least one of the first transistor and the second transistor based on at least one of the comparisons regardless of the direction of the load current in the DC-DC converter in combination with all other elements in claim 1.

Regarding claims 2-14 and 17-18, the claims are allowed as they further limit allowed claim 1.

Regarding claim 14, the prior art of record does not teach alone or in combination a method of detecting an open circuit or a short circuit in a switched- mode DC-DC converter having a switching regulator regardless of current direction, the method comprising: controlling, using a controller coupled to corresponding control nodes of first and second transistors, operation of the first and second transistors; comparing a difference across the first transistor of a first reference voltage or an output voltage and a node voltage to a corresponding one of first and second threshold detecting an open circuit or a short circuit in at least one of the first transistor and the second transistor based on at least one of the first and second comparisons regardless of the direction of the load current in the DC-DC converter in combination with all other elements in claim 14.

Regarding claims 15-16, the claims are allowed as they further limit allowed claim 14.

Regarding claim 19, the prior art of record does not teach alone or in combination a circuit configured to detect an open circuit or a short circuit in a switched-mode DC-DC converter having a switching regulator regardless of a direction of a load current, the circuit comprising: a first means for comparing a difference across a first transistor of a first reference voltage or an output voltage and a node voltage to a corresponding one of first and second threshold voltages and outputting a first comparison to a first input of the controller; a second means for comparing a difference across a second transistor of a second reference voltage and the node voltage to a corresponding one of first and second threshold voltages and outputting a second comparison to a second input of the controller; and a controller coupled to corresponding control nodes of the first and second transistors to control operation of the first and second transistors, wherein the first output of the first voltage detector circuit is coupled to a first input of the controller, wherein the second output of the controller is configured to detect an open circuit or a short circuit in at least one of the first transistor and the second transistor based on at least one of the first and second comparisons regardless of the direction of the load current in the DC-DC converter in combination with all other elements in claim 19.

Regarding claims 20, the claims are allowed as they further limit allowed claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866